DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice as to Grounds of Rejection and Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-9, 13-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Marshall-wilson et al. (U.S. Patent Application Publication 2009/0265366 hereinafter Marshall-wilson)
With regard to claim 1, Marshall-wilson teaches an opinion aggregation system comprising: 
a server having a memory storing user information <fig 10, para 0080>; and 
a first user computing device and other user computing devices coupled to the server, wherein the server is programmed to <fig 10 item 1002 user devices connected to a server para 0080>: 
receive and store an opinion request from the first user computing device <user can receive survey request para 0062>;
automatically process the opinion request and generate an opinion request with response elements to send to the other user computing devices for display and for entering an opinion <a questionnaire form is generated for obtaining opinion, para 0039>; 
automatically deliver the opinion request with response elements the other user computing devices for display and entering an opinion <selection choices can be filled, para 0064>; 
receive and store the opinions entered by the other user computing devices < response can be saved, para 0064>; and

With regard to claim 6, Marshall-wilson teaches an opinion aggregation system comprising: 
a server having a memory storing user information <fig 10, para 0080>; and 
a first user computing device and other user computing devices coupled to the server, wherein the server is programmed to <fig 10 item 1002 user devices connected to a server para 0080>: 
receive and store an opinion request from the first user computing device <user can receive survey request para 0062>;
automatically process the opinion request utilizing artificial intelligence software to search for similar prior requests <artificial intelligence can be used para 0051>; and 
automatically aggregate prior opinions to similar requests and deliver the aggregated prior opinions for display on the first user computing device <aggregate data can be applied and sent to a mobile display for display para 0070-0073, see also para 0039>. 
With regard to claim 13, Marshall-wilson teaches an opinion aggregation system comprising: 
<fig 10, para 0080>; and 
a first user computing device and other user computing devices of a focus group coupled to the server, wherein the server is programmed to <fig 10 item 1002 user devices connected to a server para 0080, focus group can be connected para 0053>: 
receive and store an opinion request from the first user computing device, wherein the opinion request includes a request for an on-demand focus group <user can receive survey request para 0062>;
automatically process the opinion request and generate an opinion request with response elements to send to other user computing devices of the focus group for display and for entering an opinion <a questionnaire form is generated for obtaining opinion, para 0039>; 
automatically deliver the opinion request with response elements the other user computing devices of the focus group for display and entering an opinion; 
receive and store the opinions entered by the other user computing devices of the focus group < response can be saved, para 0064>; and 
automatically deliver the received opinions entered by the other user computing devices for display on the first user computing device <data can be collected and displayed para 0039>. 
With regard to claims 2, 9, 14, these claims depend upon claims 1, 8, 13, which are rejected, In addition, Marshall-wilson teaches wherein the response elements 
With regard to claim 7, this claim depends upon claim 6, which is rejected above. In addition, Marshall-wilson teaches, wherein the server is further programmed to:
automatically deliver the opinion request with response elements to the other user computing devices for display and entering an opinion in response to receiving a start new poll request from the first user computing device <polls can be taken para 0079>. 
With regard to claim 8, this claim depends upon claim 7, which is rejected above. In addition, Marshall-wilson teaches, wherein the server is further programmed to receive and store the opinions entered by the other user computing devices < response can be saved, para 0064>; and automatically deliver the received opinions entered by the other user computing devices for display on the first user computing device <data can be collected and displayed para 0039>. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marshall-wilson in view of Cox et al (US Patent Application Publication 2020/0065336 A1 hereinafter Cox).
With regard to claims 3, 10, these claims depends upon claims 2, 8, which are rejected above. Marshall-wilson does not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Cox teaches wherein the server is further programmed to generate a filter interface and send the filter interface for display on the first user computing device in response to a selection of a filters button prior to sending the opinion request <filer can be applied to opinions para 0048>. 
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Marshall-wilson, Cox before him/her before the effective filing date of the claimed invention, to modify the teachings of Marshall-wilson to include the teachings of Cox, in order to obtain limitations taught by Cox.  One would have been motivated to make such a combination because it provides an efficient to way to provide pertinent data. 
With regard to claims 4, 11. 
Claims 5, 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marshall-wilson in view of Cox in view of Courtier-Dutton et al  (US Patent Application Publication 2014/0122504 A1 hereinafter Courtier-Dutton).
With regard to claim 5, 12, these claims depend upon claims 4, 11, which are rejected above. Marshall-wilson, Cox do not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Cox teaches wherein automatically delivering the opinion request further comprises the server being programmed to automatically deliver the opinion request to a portion of the other user computing devices corresponding to a demographic of users that meet the filter criteria <filters can be applied according to demographics para 0017>. 
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Marshall-wilson, Cox, Courtier-Dutton before him/her before the effective filing date of the claimed invention, to modify the teachings of Marshall-wilson, Cox to include the teachings of Courtier-Dutton, in order to obtain limitations taught by Courtier-Dutton.  One would have been motivated to make such a combination because it helps to correlate opinion to a group of data.
Claims 15, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marshall-wilson in view of Falaki (US Patent 8732605 B1 hereinafter Falaki).
With regard to claim 15, this claim depends upon claim 13, which is rejected above. Marshall-wilson does not appear to disclose limitations of this claim.

Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Marshall-wilson, Falaki before him/her before the effective filing date of the claimed invention, to modify the teachings of Marshall-wilson to include the teachings of Falaki, in order to obtain limitations taught by Falaki.  One would have been motivated to make such a combination because it provides a convenient way to collect opinion/polls in real time.
With regard to claim 16, this claim depends upon claim 13, which is rejected above. In addition Falaki teaches wherein the server is further programmed to maintain the communication link for real-time interaction between the first user computing device and the other user computing devices of the focus group for discussion of the opinion request <col 8 lines 11-38, col 11 lines 5-16 real time communication via a web browser can be done>. 
Conclusion
The prior art made of record (see PTO-892) and not relied upon is considered pertinent to applicant's disclosure:
Engstrom (US 2004/0235460)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.